
	

116 HR 752 : Open Book on Equal Access to Justice Act
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 752
		IN THE SENATE OF THE UNITED STATES
		February 11, 2019 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend titles 5 and 28, United States Code, to require the maintenance of databases on awards of
			 fees and other expenses to prevailing parties in certain administrative
			 proceedings and court cases to which the United States is a party, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Open Book on Equal Access to Justice Act. 2.Modification of equal access to justice provisions (a)Agency proceedingsSection 504 of title 5, United States Code, is amended—
 (1)in subsection (c)(1), by striking , United States Code; (2)by redesignating subsection (f) as subsection (h); and
 (3)by striking subsection (e) and inserting the following:  (e)The Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing the following information with respect to each award of fees and other expenses under this section:
 (1)The case name and number of the adversary adjudication, if available. (2)The name of the agency involved in the adversary adjudication.
 (3)A description of the claims in the adversary adjudication. (4)The name of each party to whom the award was made, as such party is identified in the order or other agency document making the award.
 (5)The amount of the award. (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (f)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or court order.
 (g)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States all information requested by the Chairman to comply with the requirements of subsections (e) and (f) not later than 60 days after the date on which the request is made..
 (b)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5)The Chairman of the Administrative Conference shall create and maintain online a searchable database containing the following information with respect to each award of fees and other expenses under this section:
 (A)The case name and number. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made, as such party is identified in the order or other court document making the award.
 (D)A description of the claims in the case. (E)The amount of the award.
 (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (6)The online searchable database described in paragraph (5) may not reveal any information the disclosure of which is prohibited by law or court order.
 (7)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States all information requested by the Chairman to comply with the requirements of paragraphs (5) and (6) not later than 60 days after the date on which the request is made..
 (c)Clerical amendmentsSection 2412 of title 28, United States Code, is amended— (1)in subsection (d)(3), by striking United States Code,; and
 (2)in subsection (e)— (A)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (B)by striking of such title and inserting of this title. (d)Effective date (1)In generalThe amendments made by subsections (a) and (b) shall first apply with respect to awards of fees and other expenses that are made on or after the date of the enactment of this Act.
 (2)Online databasesThe online databases required by section 504(e) of title 5, United States Code, and section 2412(d)(5) of title 28, United States Code, shall be established as soon as practicable after the date of the enactment of this Act, but in no case later than 1 year after the date of enactment of this Act.
				Passed the House of Representatives February 7, 2019.Karen L. Haas,Clerk
